Citation Nr: 0004334	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  93-24 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement of the appellant to receive an increased 
apportionment of the veteran's disability compensation on 
behalf of the veteran's minor child [redacted].

(The issue of is whether the appellant filed a timely Notice 
of Disagreement with respect to the issue of entitlement to 
an increased apportionment of the veteran's disability 
compensation on behalf of the veteran's minor child [redacted] is 
the subject of a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran had active service from March 1977 to March 1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of May and July 1992 by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).  The decisions denied the 
appellant's claim for an apportionment of the veteran's 
disability compensation in an amount higher than $20 per 
month.  The appellant has custody of the veteran's minor 
child [redacted].


REMAND

When this matter was previously before the Board in February 
1996, it was remanded in light of the veteran's recent 
release from incarceration.  In addition, in a separate 
decision, which was issued concurrently with the remand, the 
Board denied the veteran's claim for an increased rating for 
his service-connected chronic undifferentiated schizophrenia 
(schizophrenia), then evaluated as 30 percent disabling.  

Thereafter, in a May 1996 rating action, the RO increased the 
evaluation of the veteran's schizophrenia to 50 percent, 
effective November 2, 1995.  In addition, in June 1996, the 
RO confirmed and continued its denial of the appellant's 
claim for an increase in amount of VA compensation that was 
apportioned to her on behalf of their son [redacted], on the 
basis that the appellant had failed to respond to its March 
1996 letter; that letter was apparently issued pursuant to 
the Board's February 1996 remand instructions.  The RO has 
since acknowledged that the appellant promptly responded, 
explaining that it was not until July 1996 that it realized 
that her March 1996 correspondence had inadvertently been 
placed in the claims folder of another veteran.  

In July 1996, increased the appellant's apportionment of the 
veteran's benefits to $50.00 per month, effective December 1, 
1994.  In addition, the RO held that, effective November 27, 
1997, the appellant's apportionment would cease.  In doing 
so, the RO indicated in its July 1996 letter notifying her of 
the rating action that the decision was considered a full 
grant of the benefit sought on appeal.  However, inasmuch as 
a greater benefit is potentially available, and the appellant 
is presumed to seek the maximum available benefit, her claim 
for an increased apportionment remains viable on appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 
6 Vet. App. 35, 38 (1993).  The appellant expressed her 
further disagreement with both the effective date of the 
award and the amount of compensation that was apportioned on 
behalf their minor child in an August 1996 statement.  
Thereafter, in January 1997, the RO granted entitlement to an 
apportionment of $50.00 per month retroactive to March 1, 
1994.  The appellant has continued to express her 
disagreement with the RO's determinations.

Where, as here, the veteran is not living with his spouse and 
his children are not in his custody, his compensation or 
pension may, under certain circumstances, be apportioned.  
See 38 U.S.C.A. § 5307 (West 1991).  Further, compensation or 
pension may be specially apportioned between the veteran and 
his dependents or the surviving spouse and children on the 
basis of the facts in the individual case, so as long as it 
does not cause undue hardship to the veteran or other persons 
in interest.  See 38 C.F.R. § 3.451 (1999).

In determining the rate of apportionment, consideration is 
given to such factors as the amount of VA benefits payable, 
other resources and income of the veteran and the dependent 
on whose behalf apportionment is claimed, and special needs 
of the veteran, his or her dependents, and the apportionment 
claimant.  See 38 C.F.R. §§ 3.451, 3.453 (1999).  
Significantly, 38 C.F.R. § 3.451 further provides that 
apportionment of more than 50 percent of the veteran's 
benefits is ordinarily considered to constitute undue 
hardship on him or her while apportionment of less than 20 
percent of his or her benefits is ordinarily considered 
insufficient to constitute a reasonable basis for any 
apportionee.  The Board notes that a review of the RO's 
January 1997 letter, which notified the veteran that the 
appellant's share of his VA compensation benefits had been 
increased, shows that he would receive much more than 80 
percent of the combined monthly disbursement of VA disability 
benefits.

In addition, apparently because the RO concluded that the 
appellant had not timely perfected an appeal (a determination 
that the Board reverses in a separate decision that will be 
issued concurrently), it did not consider the evidence that 
the appellant has submitted, in the form of numerous 
statements in support of her claim.  Because the merits of 
her contentions have not been addressed by the RO, a 
Supplemental Statement of the Case must be issued, and thus 
this matter must be remanded.  38 C.F.R. § 19.31 (1999).  
Moreover, a review of the claims folder discloses that it 
does not include recent pertinent financial information from 
either the appellant or the veteran, and that Board finds 
that, in order to adjudicate this question fairly, it needs 
to have access to the present financial circumstances of both 
parties.  As such, further development is also required.

The Board regrets that an additional remand of this matter 
will further delay its decision in this appeal, but finds 
that such action is, nonetheless, necessary, to ensure that 
the record is complete and to ensure that all due process 
requirements are met.  Accordingly, this case is hereby 
REMANDED for the following actions:

1.  The RO should send the appellant and 
the veteran, with a cover letter, VA 
Financial Status Report forms, and the 
appellant and the veteran should be 
instructed to complete these forms in 
full and to return them to the RO.  The 
appellant and the veteran should be 
afforded a reasonable amount of time to 
return the completed forms, but they 
should each be advised that failure to 
complete and to return the forms in a 
timely fashion may well result in an 
adverse determination.

2.  After the RO completes this 
development, as well as any other 
development it deems appropriate, it 
should readjudicate the appellant's claim 
on the basis of all the evidence of 
record, to specifically include all 
statements and other evidence received 
since the Board's February 1996 decision, 
and all pertinent legal authority.  The 
RO should provide adequate reasons and 
bases for its determinations, citing to 
all governing legal authority and 
precedent, and addressing all issues and 
concerns that are noted in this REMAND.

3.  The appellant, the veteran, and each 
of their representatives should be 
furnished with supplemental statements of 
the case and should be afforded the 
appropriate reasonable opportunity to 
respond thereto before the case is 
returned to the Board for further 
appellate review.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The parties need take no action until otherwise 
notified, but they may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the RO to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


